DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, according to the disclosure of the Invention device structure (e.g. Figs.1-19), there is at least an electrical contact between gate, drain and p-type semiconductor blocks through barrier layer. As such, the claimed limitations of “the plurality of p-type semiconductor blocks arranged in the comb finger shape are not in contact with the gate electrode and the drain electrode” fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the following rejections it is best understood by the examiner that Applicant meant to claim “the plurality of p-type semiconductor blocks arranged in the comb finger shape are not in direct contact with the gate electrode and the drain electrode”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al. (US 2020/0287033 A1 hereinafter referred to as “Suh”).
With respect to claim 1, Suh discloses, in Figs.1(a)-1(c), a high-voltage n-channel high electron mobility transistor (HEMT) device, comprising: a substrate (163) (see Par.[0031] wherein semiconductor .
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2005/0110042 A1 hereinafter referred to as “Saito”).
With respect to claim 1, Saito discloses, in Figs.12 and 13A-13B, a high-voltage n-channel high electron mobility transistor (HEMT) device, comprising: a substrate, a buffer layer (1) arranged on an upper surface of the substrate (see Par.[0076] wherein channel layer 1 with respect to the semiconductor layer 9 is taken out of the back surface of substrate), a barrier layer (2) arranged on an upper surface of the buffer layer (1), a gate electrode (6) arranged on an upper surface of the barrier layer (2), a source electrode (5) and a drain electrode (4) (see Par.[0035]-[0037] and [0089] wherein barrier layer 2, gate 6,  drain 4 and source 5 are disclosed); wherein the buffer layer (1) and the barrier layer (2) form a heterojunction on a contact interface of the buffer layer (1) and the barrier layer (2), and a two-dimensional conductive channel is formed in a heterojunction interface; the source electrode (5) and the drain electrode (4) are arranged on two upper sides of the barrier layer (2) respectively and the source electrode (5) and the drain electrode (4) are in an ohmic contact with the two-dimensional conductive channel (see Par.[0040] wherein two-dimensional electron gas having high mobility is generated in an AlGaN/GaN hetero-interface including the barrier layer 2 and the channel layer 1 for low resistance contact (i.e. ohmic contact) is disclosed); the gate electrode (6) is arranged on the barrier layer (2) between the source electrode (5) and the drain electrode (4) and is in a Schottky contact with the barrier layer (2) (see Par.[0043] wherein the breakdown voltage of HEMT structure is determined by an electric field generated in the Schottky junction of the gate); the barrier layer (2) between the gate electrode (6) and the drain electrode (5) is provided with a surface voltage-resistant structure, wherein the surface voltage-resistant structure comprises a plurality of p-type semiconductor blocks (3) arranged in a comb finger shape, wherein each of the plurality of p-type semiconductor blocks (3) extending along gate (6) and drain (4) directions, the plurality of p-type semiconductor blocks (3) arranged in the comb finger shape are not in contact with the gate electrode (6) and the drain electrode (4) and are electrically connected to the source electrode (5), and the plurality of p-type semiconductor blocks (3) arranged in the comb finger shape are connected to the source electrode (5) (see Par.[0035] wherein p-type AlGaN is disclosed).
With respect to claim 2, Saito discloses, in Figs.12 and 13A-13B, the high-voltage n-channel HEMT device, wherein an insulating medium (7 and 11) is filled at least between adjacent p-type semiconductor blocks (3) (see Par.[0038] and [0079] wherein insulating film 7 and gate insulating film 11 are disclosed).
With respect to claim 3, Saito discloses, in Figs.12 and 13A-13B, the high-voltage n-channel HEMT device, wherein the insulating medium (7 and 11) and the drain electrode (4) are separated from each other.
With respect to claim 5, Saito discloses, in Figs.12 and 13A-13B, the high-voltage n-channel HEMT device, wherein the surface voltage-resistant structure is configured to be used alone or in combination with a voltage-resistant structure, wherein the voltage-resistant structure comprises a field plate.
With respect to claim 6, Saito discloses, in Figs.12 and 13A-13B, the high-voltage n-channel HEMT device, wherein the surface voltage- resistant structure is configured to be used alone or in combination with a voltage-resistant structure, wherein the voltage-resistant structure comprises a field plate.
With respect to claim 7, Saito discloses, in Figs.12 and 13A-13B, the high-voltage n-channel HEMT device, wherein the surface voltage- resistant structure is configured to be used alone or in combination with a voltage-resistant structure, wherein the voltage-resistant structure comprises a field plate.
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2015/0263104 A1 hereinafter referred to as “Saito ‘2015”).
With respect to claim 1, Saito ‘2015 discloses, in Figs.4 and 13, a high-voltage n-channel high electron mobility transistor (HEMT) device, comprising: a substrate, a buffer layer (10) arranged on an upper surface of the substrate, a barrier layer (12) arranged on an upper surface of the buffer layer (10) (see Par.[0036] wherein channel layer 10 and barrier layer 12 over supporting substrate (not shown) is disclosed), a gate electrode (20) arranged on an upper surface of the barrier layer (12), a source electrode (14) and a drain electrode (16) (see Par.[0028]-[0029] wherein gate 20, source 14 and drain 16 are disclosed); wherein the buffer layer (10) and the barrier layer (12) form a heterojunction on a contact 
With respect to claim 2, Saito ‘2015 discloses, in Figs.4 and 13, the high-voltage n-channel HEMT device (see Par.[0030] wherein n-type channel layer 10 is disclosed), wherein an insulating medium (42) is filled at least between adjacent p-type semiconductor blocks (18) (see Par.[0097] wherein insulating film 42 is disclosed).
With respect to claim 3, Saito ‘2015 discloses, in Figs.4 and 13, the high-voltage n-channel HEMT device (see Par.[0030] wherein n-type channel layer 10 is disclosed), wherein the insulating medium (42) and the drain electrode (16) are separated from each other.
With respect to claim 4, Saito ‘2015 discloses, in Figs.4 and 13, the high-voltage n-channel HEMT device, wherein the insulating medium (42) arranged between the adjacent p-type semiconductor 
With respect to claim 5, Saito ‘2015 discloses, in Figs.4 and 13, the high-voltage n-channel HEMT device, wherein the surface voltage- resistant structure is configured to be used alone or in combination with a voltage-resistant structure, wherein the voltage-resistant structure comprises a field plate/(extended portion of 20) (see Par.[0103] wherein existence of field plate is disclosed).
With respect to claim 6, Saito ‘2015 discloses, in Figs.4 and 13, the high-voltage n-channel HEMT device, wherein the surface voltage-resistant structure is configured to be used alone or in combination with a voltage-resistant structure, wherein the voltage-resistant structure comprises a field plate (see Par.[0103] wherein existence of field plate is disclosed).
With respect to claim 7, Saito ‘2015 discloses, in Figs.4 and 13, the high-voltage n-channel HEMT device, wherein the surface voltage- resistant structure is configured to be used alone or in combination with a voltage-resistant structure, wherein the voltage-resistant structure comprises a field plate (see Par.[0103] wherein existence of field plate is disclosed).
With respect to claim 8, Saito ‘2015 discloses, in Figs.4 and 13, the high-voltage n-channel HEMT device, wherein the surface voltage-resistant structure is configured to be used alone or in combination with a voltage-resistant structure, wherein the voltage-resistant structure comprises a field plate.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, all the other cited prior art of record on PTO-892, either alone or in combination, teach all the claimed limitations of claims 1-8.
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818